DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations "the first amount," “the second amount,” “the first threshold temperature,” and “the second threshold”.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 depends on claim 1 but it is believed the Applicant intended the claim to depend on claim 8 therefore the Examiner will determine 
Claim 13 recites the limitation, “wherein the one or more grille shutters includes a first grille shutter and a second grille shutter.” It is not clear how if only one grille shutter could include a second grille shutter.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guilfoyle et al. (US 7,766,111 B2) hereinafter Guilfoyle.
Claim 1:
Guilfoyle discloses an engine compartment ventilation system for a vehicle, comprising: a grille cover configured to cover an engine compartment of the vehicle and having one or more grille shutters; [Figs. 6, Items 10, 42, 48] a sensor configured to measure an ambient temperature of an environment surrounding the vehicle [Item 150]; and an electronic control unit coupled to the one or more grille shutters and the sensor, and configured to control the one or more grille shutters based on the ambient temperature of the environment surrounding the vehicle. [Fig. 10, Item 290]
Claim 2:
Guilfoyle, as shown in the rejection above, discloses all the limitations of claim 1.

Claim 3:
Guilfoyle, as shown in the rejection above, discloses all the limitations of claim 2.
Guilfoyle also discloses wherein the electronic control unit is configured to: determine the ambient temperature of the environment surrounding the vehicle. [Col. 12, lines 28-66]
Claim 4:
Guilfoyle, as shown in the rejection above, discloses all the limitations of claim 2.
Guilfoyle also discloses wherein to control the one or more grille shutters the electronic control unit is configured to: open the one or more grille shutters when the ambient temperature is greater than a threshold temperature. [Col. 12, lines 28-66; Fig. 10, Item 290]
Claim 10:
Guilfoyle discloses an engine compartment ventilation system for a vehicle, comprising: a grille cover configured to cover an engine compartment of the vehicle and having one or more grille shutters; [Figs. 6, Items 10, 42, 48] a sensor configured to measure an ambient temperature of an environment surrounding the vehicle; and [Item 150] an electronic control unit coupled to the one or more grille shutters and the sensor, and configured to open or close the one or more grille shutters based on the ambient temperature of the environment surrounding the vehicle. [Fig. 10, Item 290]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guilfoyle as applied to claims 1 and 10 above, and further in view of Dudar (US 2019/0272687 A1) hereinafter Dudar '687.
Claim 5:
Guilfoyle, as shown in the rejection above, discloses all the limitations of claim 1.
	Guilfoyle doesn’t explicitly disclose further comprising: a second sensor configured to obtain weather information including a likelihood or an amount of precipitation or a direction or a speed of wind; wherein the electronic control unit is configured to control the one or more grille shutters further based on the weather information.
	However, Dudar ‘687 does disclose further comprising: a second sensor configured to obtain weather information including a likelihood or an amount of precipitation or a direction or a speed of wind; wherein the electronic control unit is configured to control the one or more grille shutters further based on the weather information. [Paras. 0043, 0106-0107]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Guilfoyle with the disclosure of 
Claim 7:
Guilfoyle, as shown in the rejection above, discloses all the limitations of claim 1.
Guilfoyle doesn’t explicitly disclose further comprising: a navigation unit configured to obtain a current location of the vehicle; wherein the electronic control unit is configured to control the one or more grille shutters further based on the current location of the vehicle.
	However, Dudar ‘687 does disclose further comprising: a navigation unit configured to obtain a current location of the vehicle; wherein the electronic control unit is configured to control the one or more grille shutters further based on the current location of the vehicle. [Paras. 0043, 0106-0107]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Guilfoyle with the disclosure of Dudar ‘687 to determine how to operate the shutters to prevent freezing thus reducing malfunctions.
Claim 15:
Guilfoyle, as shown in the rejection above, discloses all the limitations of claim 10.
	Guilfoyle doesn’t explicitly disclose further comprising: a navigation unit configured to obtain a current location of the vehicle; wherein the electronic control unit is configured to open or close the one or more grille shutters further based on the current location of the vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Guilfoyle with the disclosure of Dudar ‘687 to determine how to operate the shutters to prevent freezing thus reducing malfunctions.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guilfoyle as applied to claim 1 above, and further in view of Gaither et al. (US 2018/0079405 A1) hereinafter Gaither.
Claim 6:
Guilfoyle, as shown in the rejection above, discloses all the limitations of claim 1.
Guilfoyle doesn’t explicitly disclose further comprising: a second sensor configured to detect an orientation of the vehicle; wherein the electronic control unit is configured to control the one or more grille shutters further based on the orientation of the vehicle.
However, Gaither does disclose further comprising: a second sensor configured to detect an orientation of the vehicle; wherein the electronic control unit is configured to control the one or more grille shutters further based on the orientation of the vehicle. [Para. 0050, 0057, 0075]
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guilfoyle as applied to claim 1 above, and further in view of Wantanabe et al. (US 2011/0061405 A1) hereinafter Wantanabe.
Claim 9:
Guilfoyle, as shown in the rejection above, discloses all the limitations of claim 1.
Guilfoyle doesn’t explicitly disclose wherein the first amount is less than the second amount and the first threshold temperature is less than the second threshold temperature.
However, Wantanabe does disclose wherein the first amount is less than the second amount and the first threshold temperature is less than the second threshold temperature. [Paras. 0055, 0069]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Guilfoyle with the disclosure of to cool the engine when the temperature is hotter and retain temperature when the temperature is lower thus improving operating efficiency.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guilfoyle as applied to claim 10 above, and further in view of Dudar '687 and Gaither.
Claim 14:
Guilfoyle, as shown in the rejection above, discloses all the limitations of claim 1.
Guilfoyle doesn’t explicitly disclose further comprising: a second sensor configured to obtain weather information including a likelihood or an amount of precipitation or a direction or a speed of wind; and a third sensor configured to detect an orientation of the vehicle; wherein the electronic control unit is configured to open or close the one or more grille shutters further based on the orientation of the vehicle and the weather information.
However, Dudar ‘687 does disclose further comprising: a second sensor configured to obtain weather information including a likelihood or an amount of precipitation or a direction or a speed of wind [Paras. 0043, 0106-0107].
Further, Gaither does disclose a third sensor configured to detect an orientation of the vehicle; wherein the electronic control unit is configured to open or close the one or more grille shutters further based on the orientation of the vehicle and the weather information. [Para. 0050, 0057, 0075]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Guilfoyle with the disclosure of Dudar ‘687 to determine how to operate the shutters to prevent freezing thus reducing malfunctions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Guilfoyle and Dudar ‘687 with the disclosure of Gaither to appropriately calibrate the amount of cooling based on conditions surrounding the vehicle, thus improving efficiency.

Claims 8, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Guilfoyle as applied to claims 1 and 10 above, and further in view of Leffert et al. (US 2012/0097465 A1) hereinafter Leffert and  Wantanabe.
Claim 8:
Guilfoyle, as shown in the rejection above, discloses all the limitations of claim 1.
	Guilfoyle doesn’t explicitly disclose wherein to control the one or more grille shutters based on the ambient temperature of the environment surrounding the vehicle the electronic control unit is configured to: partially open the one or more grille shutters a first amount when the ambient temperature is less than or equal to a first threshold temperature;
	However, Leffert discloses wherein to control the one or more grille shutters based on the ambient temperature of the environment surrounding the vehicle the electronic control unit is configured to: partially open the one or more grille shutters a first amount when the ambient temperature is less than or equal to a first threshold temperature [Paras. 0029-0030].
	Further, Wantanabe discloses close the one or more grille shutters when the ambient temperature is greater than the first threshold temperature but less than a second threshold temperature; and open the one or more grille shutters a second amount when the ambient temperature is greater than or equal to the second threshold temperature. [Paras. 0055, 0069]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Guilfoyle and Leffert with the disclosure of Wantanabe to cool the engine when the temperature is hotter and retain temperature when the temperature is lower thus improving operating efficiency.
Claim 11:
Guilfoyle, as shown in the rejection above, discloses all the limitations of claim 10.
	Guilfoyle doesn’t explicitly disclose wherein to open or close the one or more grille shutters based on the ambient temperature of the environment surrounding the vehicle the electronic control unit is configured to: partially open the one or more grille shutters a first amount when the ambient temperature is less than or equal to a first threshold temperature; close the one or more grille shutters when the ambient temperature is greater than the first threshold temperature but less than a second threshold temperature; and open the one or more grille shutters a second amount when the ambient temperature is greater than or equal to the second threshold temperature.
However, Leffert discloses wherein to open or close the one or more grille shutters based on the ambient temperature of the environment surrounding the vehicle the electronic control unit is configured to: partially open the one or more grille shutters a first amount when the ambient temperature is less than or equal to a first threshold temperature [Paras. 0029-0030].

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Guilfoyle with the disclosure of to prevent the shutters from freezing due to low temperatures and precipitation build up.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Guilfoyle and Leffert with the disclosure of Wantanabe to cool the engine when the temperature is hotter and retain temperature when the temperature is lower thus improving operating efficiency.
Claim 12:
Guilfoyle, Leffert, and Wantanabe as shown in the rejection above, discloses all the limitations of claim 11.
	Guilfoyle doesn’t explicitly disclose wherein the first amount is less than the second amount and the first threshold temperature is less than the second threshold temperature.
	However, Wantanabe does disclose wherein the first amount is less than the second amount and the first threshold temperature is less than the second threshold temperature. [Paras. 0055, 0069]
Claim 13:

	Guilfoyle doesn’t explicitly disclose wherein the one or more grille shutters includes a first grille shutter and a second grille shutter that is adjacent to the first grille shutter, wherein to partially open the one or more grille shutters the first amount when the ambient temperature is less than or equal to the first threshold temperature prevents the first grille shutter from freezing with the second grille shutter due to the ambient temperature being less than or equal to the first threshold temperature.
	However, Leffert does disclose wherein the one or more grille shutters includes a first grille shutter and a second grille shutter that is adjacent to the first grille shutter, wherein to partially open the one or more grille shutters the first amount when the ambient temperature is less than or equal to the first threshold temperature prevents the first grille shutter from freezing with the second grille shutter due to the ambient temperature being less than or equal to the first threshold temperature. [Paras. 0029-0030]

Claims 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guilfoyle, Leffert, and Wantanabe.
Claim 16:
Guilfoyle discloses a method for controlling a temperature within an engine compartment of a vehicle, comprising: measuring an ambient temperature of an environment surrounding the vehicle [Figs. 6, Items 10, 42, 48; Item 150].

However, Leffert discloses partially opening two or more grille shutters of a grille cover of the vehicle a first amount when the ambient temperature is less than or equal to a first threshold temperature to prevent the two or more grille shutters from freezing to each other [Paras. 0029-0030].
Further, Wantanabe discloses closing the two or more grille shutters when the ambient temperature is greater than the first threshold temperature but less than a second threshold temperature to maintain the temperature within the engine compartment within an optimal range; and opening the two or more grille shutters a second amount when the ambient temperature is greater than or equal to the second threshold temperature to reduce the temperature within the engine compartment. [Paras. 0055, 0069]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Guilfoyle with the disclosure of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Guilfoyle and Leffert with the disclosure of Wantanabe to cool the engine when the temperature is hotter and retain temperature when the temperature is lower thus improving operating efficiency.
Claim 19:
Guilfoyle, Leffert, and Wantanabe, as shown in the rejection above, discloses all the limitations of claim 16.
Guilfoyle also discloses measuring an engine temperature of the engine; and[Col. 6, lines 44-60] opening the two or more grille shutters regardless of the ambient temperature when the engine temperature is greater than or equal to a fourth threshold temperature. [Fig. 10, Item 290]
Claim 20:
Guilfoyle, Leffert, and Wantanabe, as shown in the rejection above, discloses all the limitations of claim 16.
Guilfoyle also discloses further comprising: controlling a front spoiler that closes off the engine compartment of the vehicle based on the ambient temperature. [col. 4, lines 44-52; col. 5, lines 15-24; Item 120]

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guilfoyle, Leffert, and Wantanabe as applied to claim 16 above, and further in view of Dudar (US 2018/0154763 A1) hereinafter Dudar '763.
Claim 17:
Guilfoyle, Leffert, and Wantanabe, as shown in the rejection above, discloses all the limitations of claim 16.
Guilfoyle doesn’t explicitly disclose further comprising: providing an indication that includes a position of the two or more grille shutters when the two or more grille shutters changes position.
However, Dudar ‘763 does disclose further comprising: providing an indication that includes a position of the two or more grille shutters when the two or more grille shutters changes position. [Fig. 4, all but specifically 420-425]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Guilfoyle, Leffert, and Wantanabe with the disclosure of Dudar ‘763 to determine if there is a malfunction in the shutter operation thus improving reliability.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Guilfoyle, Leffert, and Wantanabe as applied to claim 16 above, and further in view of Dudar '687.
Claim 18:
Guilfoyle, Leffert, and Wantanabe, as shown in the rejection above, discloses all the limitations of claim 16.
Guilfoyle doesn’t explicitly disclose further comprising: obtaining or determining weather information including a likelihood of precipitation or a direction or a speed of wind; and closing the two or more grille shutters based on the weather information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Guilfoyle, Leffert, and Wantanabe with the disclosure of Dudar ‘687 to determine how to operate the shutters to prevent freezing thus reducing malfunctions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KURT PHILIP LIETHEN/Examiner, Art Unit 3747